MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is made of as
January 14, 2012, by and among POSITRON CORPORATION, a publicly-owned Texas
corporation (“Buyer”), MANHATTAN ISOTOPE TECHNOLOGY LLC, a limited liability
company organized under the laws of New Mexico, (the “Company”), JASON KITTEN
(“Jason”) and SUZANNE KITTEN (“Suzanne, together with Jason, the “Sellers”).
Certain other terms used herein are defined below in Article I or elsewhere in
this Agreement.

 

RECITALS

 

WHEREAS, the Company is in the business of refurbishing spent
strontium-82/rubidium-82 and other radioisotope generators, recycling
strontium-82 and other radioisotopes from generators, processing of strontium-82
and other radioisotopes, providing expertise in production of radioisotopes and
radioisotopes services(collectively, the “Business”);

WHEREAS, the Sellers are the owners of all of the membership interests of the
Company;

 

Whereas, Buyer is a publicly-owned Texas corporation with a class of securities
registered pursuant to Section 12(g) of the Securities Exchange Act of 1939, as
Amended and is in the business of research, development, design, and manufacture
of certain medical equipment, including, but not limited to devices utilizing
positron emission tomography technology;

 

WHEREAS, on and subject to the terms and conditions of this Agreement, Buyer
desires to purchase from Sellers, and Sellers desire to sell to Buyer, all of
the issued and outstanding membership interests of the Company (the
“Interests”);

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I

Definitions

 

For convenience, certain terms used in more than one part of this Agreement are
listed in alphabetical order and defined or referred to below (such terms as
well as any other terms defined elsewhere in this Agreement shall be equally
applicable to both the singular and plural forms of the terms defined).

 

"Acquisition Proposal" is defined in Section 5.3.

 

“Action” is defined in Article 10.5(a).

 

“Affiliates” means, with respect to a particular party, persons or entities
controlling, controlled by or under common control with that party, as well as
any officers, directors and majority-owned entities of that party or of its
Affiliates. For the purposes of the foregoing, ownership, directly or
indirectly, of 10% or more of the voting stock or other equity interest shall be
deemed to constitute control.



 

 

 

“Agreement” means this Agreement and the Exhibits and Disclosure Schedules
attached hereto, as each may be amended, restated, supplemented or modified from
time to time.

 

“Assets” means all of the assets, properties, goodwill and rights of every kind
and description, real and personal, tangible and intangible, wherever situated
and whether or not reflected in the most recent Financial Statements, that are
owned or possessed by the Company.

 

“Benefit Plan” means: (i) as to employees employed in the United States, any (a)
“employee benefit plan” as defined in Section 3(3) of ERISA, and (b)
supplemental retirement, bonus, deferred compensation, severance, incentive
plan, program or arrangement or other employee fringe benefit plan, program or
arrangement; and (ii) as to employees employed outside the United States of
America, all employee benefit, health, welfare, supplemental unemployment
benefit, bonus, pension, profit sharing, deferred compensation, stock
compensation, stock purchase, retirement, hospitalization insurance, medical,
dental, legal, disability and similar plans or arrangements or practices.

 

“Business” means the refurbishment of spent strontium-82/rubidium-82 and other
radioisotope generators, recycling strontium-82 and other radioisotopes from
generators, processing of strontium-82 and other radioisotopes, providing
expertise in production of radioisotopes and radioisotopes services currently
located at 2301 C 122nd Street, Lubbock, Texas and such other locations that
shall be opened by the Company.

 

“Buyer Indemnifiable Damages” is defined in Article 10.1.

 

“Buyer Indemnified Party” is defined in Article 10.1.

 

“Cash Consideration” is defined in Article 2.3.

 

“Charter Documents” means an entity's certificate or articles of incorporation,
certificate defining the rights and preferences of securities, articles of
organization, general or limited partnership agreement, certificate of limited
partnership, joint venture agreement or similar document governing the entity.

 

“Claim Notice” is defined in Article 10.3(a).

 

“Claim Response” is defined in Article 10.3(a).

 

“Closing” is defined in Article 2.4.

 

“Closing Certificates” means the certificates to be delivered by Sellers under
Article 8.3 and any other provisions hereof.

 

“Closing Date” is defined in Article 2.4.

 

2

 



“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Contracts” is defined in Article 3.16.

 

“Confidential Information” means any trade secrets of the Company and any
information concerning the businesses and affairs of the Company that is not
already generally available to the public, including personnel information,
know-how and other technical information, customer lists, customer information
and supplier information.

 

“Contract” means any written or oral contract, agreement, lease, instrument, or
other commitment that is binding on any person or its property under applicable
law.

 

“Court Order” means any judgment, decree, injunction, order or ruling of any
federal, state, local or foreign court or governmental or regulatory body or
authority that is binding on any person or its property under applicable law.

 

“Damages” is defined in Article 10.1.

 

“Default” means (a) a breach, default or violation, (b) the occurrence of an
event that with or without the passage of time or the giving of notice, or both,
would constitute a breach, default or violation, or (c) with respect to any
Contract, the occurrence of an event that with or without the passage of time or
the giving of notice, or both, would give rise to a right of termination,
renegotiation or acceleration or a right to receive damages or a payment of
penalties.

 

“Disclosure Schedule” means any of the schedules referred to herein containing
information relating to any of the Sellers that have been provided to Buyer on
the date hereof.

 

“DMF” is defined in Article 2.3.

 

“EBITDA” means the earnings before interest, taxes, depreciation and
amortization of the Company and their subsidiaries on a consolidated basis as
determined by independent certified public accountants or auditors in accordance
with GAAP.

 

“Earn-out Consideration” is defined in Article 2.3.

 

“Encumbrances” means any lien, mortgage, security interest, pledge, restriction
on transferability, defect of title or other claim, charge or encumbrance of any
nature whatsoever on any property or property interest.

 

“Environmental Condition” is defined in Article 3.15(b).

 

“Environmental Law” means all Laws and Court Orders currently applicable to the
Company relating to pollution and protection of the public or the environment as
well as any principles of common law under which a party may be held liable for
the release or discharge of any Hazardous Substances into the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

3

 



“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Date” is defined in Article 10.4.

 

“Financial Statements” is defined in Article 3.5.

 

“Financial Statement Date” means the effective date of the applicable Financial
Statements.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect, from time to time.

 

“Governmental Permits” means all governmental permits, licenses, registrations,
certificates of occupancy, approvals and other governmental authorizations.

 

“Hazardous Substances” means any toxic or hazardous gaseous, liquid or solid
material or waste that may or could pose a hazard to the environment or human
health or safety including (i) any “hazardous substances” as defined by the
federal Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. sec. 9601 et seq., (ii) any “extremely hazardous substance,” “hazardous
chemical,” or “toxic chemical” as those terms are defined by the federal
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. sec. 11001 et
seq., (iii) any “hazardous waste,” as defined under the federal Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act, 42
U.S.C. sec. 6901 et seq., (iv) any “pollutant,” as defined under the federal
Water Pollution Control Act, 33 U.S.C. sec. 1251 et seq., as any of such laws in
clauses (i) through (iv) as amended, and (v) any regulated substance or waste
under any Environmental Laws or Court Orders that have been enacted, promulgated
or issued by any federal, state or local governmental authorities concerning
protection of the environment.

 

“Immaterial Lease” is defined in Article 3.10.

 

“Indemnifiable Loss” is defined in Article 10.6.

 

“Indemnified Party" is defined in Article 10.3(a).

 

“Indemnitor” is defined in Article 10.3(a).

 

“Indemnity Payment” is defined in Article 10.6.

 

“Intellectual Property” means any copyrights, patents, trademarks, service
marks, trade names, information, proprietary rights, processes, technology
rights and licenses, trade secrets, franchises, know-how, inventions, designs,
software, software revisions and other intellectual property.

 

“Interests” is defined in Article 2.1.

 

“Knowledge” means actual or constructive knowledge.

 

“Inventory” means all inventory, including raw materials, supplies, work in
process and finished goods.

 

4

 



“Law” means any statute, law, ordinance, regulation, order or rule of any
federal, state, local, foreign or other governmental agency or body or of any
other type of regulatory body, other than an Environmental Law, including those
covering energy, safety, health, transportation, bribery, recordkeeping, zoning,
anti-discrimination, antitrust, wage and hour, and price and wage control
matters.

 

“Liability” means any direct or indirect liability, indebtedness, obligation,
claim, loss, damage, deficiency, guaranty or endorsement of or by the Company,
absolute or contingent, accrued or unaccrued, due or to become due, liquidated
or unliquidated.

 

“Liquidated Claim Notice” is defined in Article 10.3(a).

 

“Litigation” means any lawsuit, action, arbitration, administrative or other
proceeding, criminal prosecution or governmental investigation or inquiry.

 

“Material Adverse Effect” means a material adverse effect on the Business of the
Company taken as a whole, including the Assets, financial condition, results of
operations, competitive position and products.

 

“Minor Contract” means any Contract that is terminable by a party on not more
than 30 days' notice without any Liability and/or any Contract under which the
obligation of a party (fulfilled and to be fulfilled) involves an amount of less
than $10,000.

 

“Net Income After Tax” means the residual income for each fiscal year of the
Company, which is calculated by subtracting cost of goods sold, operating
expenses, depreciation and amortization, interest and other expenses and income
tax from Net Revenue.

 

“Net Revenue” means the net billed revenue for each fiscal year of the Company,
on an accrual basis, that is actually collected by the Company, net of any
fallouts or discounts as determined by the Company’s management and/or the
Company’s accountants. 

 

“Ordinary course” or "ordinary course of business" means the ordinary course of
business that is consistent with past custom and practice (including with
respect to quantity and frequency).

 

“Patents” means all patents, patent applications, and inventions and discoveries
that may be patentable.  

 

“Permitted Encumbrances” shall mean: (a) Encumbrances imposed by Law, such as
carriers’, warehousemen’s, mechanics’, materialmen’s, landlords’, laborers’,
suppliers’ and vendors’ liens incurred in the ordinary course of business and
securing obligations which are not yet due or which are being contested in good
faith; (b) with respect to Real Property, Encumbrances which do not impair the
use (in the manner currently used) or value of the parcel of real property to
which they relate in any material respect; and (c) the Encumbrances set forth in
Schedule 3.7.



5

 

 

“Person” means any natural person, corporation, partnership, limited liability
company, proprietorship, association, trust or other legal entity.

 

“Personal Property Leases” is defined in Article 3.10.

 

“Pro Rata Portion” is defined in Article 2.3.

 

“Purchase Price” is defined in Article 2.3.

 

“Real Estate Leases” is defined in Article 3.8.

 

“Real Property” is defined in Article 3.8.

 

“Response Period” is defined in Article 10.3(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Sellers Indemnified Party” is defined in Article 10.2.

 

“Taxes” means all taxes, duties, charges, fees, levies or other assessments
imposed by any taxing authority including, without limitation, income, gross
receipts, value-added, excise, withholding, personal property, real estate,
sale, use, ad valorem, license, lease, service, severance, stamp, transfer,
payroll, employment, customs, duties, alternative, add-on minimum, estimated and
franchise taxes (including any interest, penalties or additions attributable to
or imposed on or with respect to any such assessment).

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, estimate or declaration of estimated tax
relating to or required to be filed with any governmental authority in
connection with the determination, assessment, collection or payment of any Tax.

 

“Trade Secrets” means all know-how, trade secrets, confidential information,
customer lists, software, technical information, data, process technology,
plans, drawings, and blue prints, owned, used or licensed (as licensor or
licensee) by the Company, except for any such item that is (i) generally
available to the public, (ii) becomes available to a Person on a non-
confidential basis from a source other than the Company or its representatives,
which has represented to the Person (and which the Person has no reason to
disbelieve after due inquiry) that it is entitled to disclose it or (iii) was in
the possession of or was known to the Person on a non-confidential basis prior
to the disclosure thereof to the Person by the Company or its representatives.

 

“Transaction Documents” means this Agreement and the documents contemplated
hereby.

 

“Transactions” means the sale of the Interests, and the other transactions
contemplated by the Transaction Documents.

 

“Unliquidated Claim” is defined in Article 10.3(a).

 

“Welfare Plan” is defined in Article 3.20.

 

6

 



ARTICLE II

Purchase and Sale

 

2.1 Purchase and Sale. Subject to the terms and conditions contained in this
Agreement, Sellers shall sell, assign, transfer and deliver to Buyer, and Buyer
shall purchase from Sellers, all of the Sellers’ issued and outstanding
membership interests of any form, class or designation of the Company (the
“Interests”), in exchange for a purchase price which shall be paid under the
terms and conditions as set forth herein (the “Purchase Price”).

 

2.2 Assumed Liabilities. Buyer agrees that, on the Closing Date, Buyer will
assume and thereafter pay, perform or discharge, as the case may be
(collectively, the “Assumed Liabilities”) the liabilities as set forth in
Schedule 2.2.

 

2.3 Purchase Price. The Purchase Price for the Interests shall be delivered to
the Sellers pro rata in accordance with their ownership of the Interests
immediately prior to the Closing, as set forth in Schedule 2.3 (the “Pro Rata
Portion”), plus the assumption of Buyer of the Assumed Liabilities described in
Section 2.2 as follows: earn out payments equal to the lesser of: (x) 20 percent
(20%) of the Net Income after Tax generated from sales of the Business of the
Sellers, as well as from Sr-82 processed from outside target irradiators at the
Company under the MIT/Positron Drug Master File (“DMF”), as well as from the
Buyers generators or (y) $3,500,000 payable as described below ("Earn-out
Consideration"); (iii) including previous advances in the Company equal to Forty
Five Thousand Dollars ($45,000).

 

 

(a) Earn-out Consideration. Beginning from the Closing Date until the earlier of
(a) December 31, 2018 or (b) the end of employment of Jason Kitten, Sellers
shall receive Earn-Out Consideration in an amount equal to the lesser of: (x) 20
percent (20%) of the Net Income after Tax generated from sales of the Business
of the Sellers, as well as from Sr-82 processed from outside target irradiators
at the Company under the MIT/Positron Drug Master File (“DMF”), as well as from
the Buyers generators or (y) $3,500,000.

 

(b) Advance Consideration. At the Closing, the Buyer shall immediately commence
advancing the Company funds to pay the following Company expenses: (i) payroll
and (ii) general and administrative expenses. Said advances shall be determined
in the maximum monthly amount of Seventy Five Thousand Dollars ($75,000) for a
period of 12 months following the Closing. This maximum may be increased if
deemed in the best interest of the Company.  

 

2.4 Closing. The closing (the “Closing”) of the transactions contemplated by
this Agreement shall occur by telephone with deliveries of Closing documents by
Federal Express and email, or in person at a mutually convenient location, or by
such other method as shall be mutually agreeable to the Parties. Any executed
Closing documents sent by a Party or its counsel to the other Party or its
counsel prior to Closing shall be held in escrow by such other Party or its
counsel until such executed documents are authorized to be released by an
executive officer of the sending Party or by the sending Party's counsel. The
Closing shall occur on or about January 2, 2011, provided the closing conditions
set forth in Article 8 and Article 9 have been satisfied or waived (the “Closing
Date”), and shall be effective as of 11:59 p.m. on such date or such other time
and/or date as shall be mutually agreeable to the Parties.



7

 

 

2.5 Items to be Delivered Immediately Prior to or at Closing. At or immediately
prior to the Closing:

 

(a) Sellers shall deliver to Buyer executed originals of the certificate or
certificates representing all of the Interests being sold to Buyer hereunder,
duly endorsed in blank or accompanied by powers duly executed in blank; and

 

(b) Sellers shall deliver to Buyer, and Buyer shall deliver to Sellers, executed
originals of the (1) certificates referred to in Articles 8 and 9; and (2)
executed employment agreement by and between Positron Pharmaceutical Company,
and Jason; (3) executed employment agreements by and between Buyer and the
existing employees of the Company;

  

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF SELLERS AND THE COMPANY

 

Each of the Sellers and the Company, jointly and severally, hereby represents
and warrants to Buyer, with all such representations and warranties only, as
follows:

 

3.1 Corporate Status. The Company is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Texas. The
Company is qualified to do business as a foreign corporation in the
jurisdictions where they are required to be so qualified unless the failure to
be so qualified would not have a Material Adverse Effect. The Charter Documents
and bylaws of the Company that have been delivered to Buyer as of the date
hereof are effective under applicable Laws and are current, correct and
complete.

 

3.2 Authorization Delivered. Each of the Company and Sellers has the requisite
power and authority to execute and deliver the Transaction Documents to which
they are a party and to perform the Transactions performed or to be performed.
Each Transaction Document executed and delivered by the Sellers has been duly
executed and delivered by each Sellers and the Company and constitutes a valid
and binding obligation of the Sellers and the Company, enforceable against each
Sellers and the Company in accordance with its terms, except as limited by
applicable bankruptcy, creditor, insolvency and other laws of similar effect and
by general principles of equity.

 

3.3 Consents and Approvals. Except as set forth on Schedule 3.3 attached hereto,
neither the execution and delivery by the Sellers and the Company of the
Transaction Documents to which it is a party, nor the performance of the
Transactions performed or to be performed by the Sellers and the Company,
require any filing, consent or approval, constitute a Default or cause any
payment obligation to arise under (a) Court Order to which Sellers and the
Company is subject, (b) the Charter Documents or bylaws of the Company or (c)
any material Contract, Governmental Permit or other document to which Sellers
and the Company is a party or by which the properties or other assets of the
Company may be subject.



8

 

 

3.4 Membership Interest Ownership.

 

(a) The Sellers are the sole record and beneficial owner of all of the issued
and outstanding units and membership interests of any form, class and
designation of the Company. There exists no options, warrants, calls,
commitments or other rights of any character (including conversion or preemptive
rights) relating to the acquisition of any issued or unissued common stock or
other securities of the Company.

 

(d) The Sellers recognize that the Buyer would have no adequate remedy at law if
Sellers have created, issued or otherwise transferred, any of the membership
interests not set forth herein. Therefore, the Sellers hereby agree and covenant
that the existence of any membership interests not set forth herein shall be
retired, cancelled, and dispossessed of any voting, liquidation, dividend or
other rights.

 

3.5 Financial Statements. At the Closing the Sellers shall deliver the Company’s
Financial Statements as of December 31, 2010 and December 31, 2009 (each a
“Financial Statement”) which shall be prepared in accordance with GAAP and
present fairly, in all material respects, the financial position of the Company,
and the results of its operations and its cash flows for the period then ended.

 

3.6 Reserved.

 

3.7 Title to Assets and Related Matters. The Company has good and marketable
title to, valid leasehold interests in or valid licenses to use, all of its
Assets, including but not limited to the Equipment, free from any Encumbrances
except Permitted Encumbrances as set forth in Schedule 3.7.

 

3.8 Real Property. Schedule 3.8 lists all real estate used in the operation of
the Business as well as any other real estate that is owned, in the possession
of or leased by the Company and the improvements (including and other
structures) located on such real estate (collectively, the “Real Property”), and
lists any lease agreements to which the Company is a party (the “Real Estate
Leases”).

 

3.9 Certain Personal Property. Schedule 3.9 lists each item of tangible personal
property that was reflected in the Financial Statements and that has a fair
market value in excess of $5,000. Except for those items subject to the Personal
Property Leases and certain computer hardware and software owned by the
Company’s employees or consultants with an aggregate value of less than $5,000,
no Person other than the Company owns any vehicles, material equipment or other
material tangible assets located on the Real Property that have been used in the
Business or that are necessary for the operation of the Business.

 

3.10 Personal Property Leases. Schedule 3.10 lists all existing lease agreements
to which any of the assets or properties (other than Real Property) used by the
Company in the operation of the Business are subject, except those lease
agreements under which the aggregate annual payments are less than $10,000
(each, an “Immaterial Lease”). All such leases (excluding Immaterial Leases) are
referred to herein as the “Personal Property Leases.”



9

 

 

3.11 Accounts Receivable. Except as set forth in Schedule 3.11, all accounts
receivable of the Company (a) are valid and genuine, (b) arise out of bona fide
sales and deliveries of goods, performance of services or other business
transactions, (c) are not subject to valid defenses, set-offs or counterclaims
other than normal returns and allowances, and (d) were generated only in the
ordinary course of business.

 

3.12 Equipment. All equipment reflected on the Financial Statements and all
equipment owned by the Company was acquired and has been maintained in
accordance with the regular business practices of the Company, consists of items
of a quality and quantity useable in the ordinary course of the Company’s
business consistent with past practice, and is valued in conformity with GAAP
applied on a consistent basis.

 

3.13 Liabilities. The Company does not have any material Liabilities, other than
(a) Liabilities specified in Schedule 3.13, (b) Liabilities specified its
respective Financial Statements (except as heretofore paid or discharged), (c)
Liabilities incurred in the ordinary course of business since the Financial
Statement Date that, individually or in the aggregate, are not material to the
Business, or (d) Liabilities under any Contracts that were not required under
Schedule 3.13 to have been specifically disclosed or reserved for on its
respective Financial Statements.

 

3.14 Taxes. Except as set forth on Schedule 3.14, the Company’s Tax matters are
described below:

 

(a) The Company has timely filed all Tax Returns required to be filed. All such
Tax Returns are true, correct and complete in all respects. The Company has paid
in full on a timely basis all Taxes owed by it, whether or not shown on any Tax
Return, except where the failure to file such return or pay such taxes would not
have a Material Adverse Effect. No claim has ever been made by an authority in a
jurisdiction where the Company does not file Tax Returns that the Company is
subject to taxation in that jurisdiction.

 

(b) There are no ongoing examinations or claims against the Company for Taxes,
and no notice of any audit, examination or claim for Taxes, whether pending or
threatened, has been received. The Company has not waived or extended the
statute of limitations with respect to the collection or assessment of any Tax.

 

(c) From its date of formation or incorporation, the Company has operated
pursuant to a taxable year end of December 31 and has utilized the accrual
method of accounting for income Tax purposes.

 

(d) The Company has withheld and paid all Taxes required to have been withheld
and paid, and have complied with all information reporting and backup
withholding requirements, including record maintenance requirements, in
connection with amounts paid to any employee, independent contractor, creditor,
or third party.



10

 

 

(e) Copies of (i) any Tax examinations, (ii) extensions of statutory limitations
for the collection or assessment of Taxes, and (iii) the Tax Returns of the
Company for the last two (2) fiscal years have been made available to Buyer.

 

(f) There are no Liens on the Assets relating to or attributable to Taxes. There
is no basis for the assertion of any claim relating to or attributable to Taxes,
except for taxes not yet due, which, if adversely determined, would result in a
Lien on the Assets of the Company or otherwise have a material adverse effect on
the Business and/or the Company.

 

(g) The Company has not filed a consent under Section 341(f) of the Code. The
Company is not and has not been a United States real property holding company
within the meaning of Section 897(c) of the Code during the period specified in
Section 897(c)(1)(A)(I) of the Code.

 

(h) The Company has not been at any time, a party to a tax sharing, tax
indemnity or tax allocation agreement, and the Company has not assumed by
contract the tax liability of any other person.

 

3.15 Legal Proceedings and Compliance with Law.

 

(a) Except as set forth on Schedule 3.15: (i) there is no Litigation that is
pending or threatened against each of the Sellers and/or the Company, (ii) no
Default exists under any Laws or Environmental Laws, and (iii) the Sellers and
the Company has not received any notices from any governmental entity alleging
any Defaults under any Laws or Environmental Laws, and the Sellers and the
Company are not in Default of any Court Order.

 

(b) Without limiting the generality of Article 3.15(a), to each Sellers’s
knowledge, there is not any Environmental Condition (i) at the premises at which
the Business has been conducted by the Company, (ii) at any property owned,
leased, occupied or operated at any time by the Company, or (iii) at any
property at which wastes have been deposited or disposed of by or at the behest
or direction of the Company, nor has the Company received written notice of any
such Environmental Condition. “Environmental Condition” means any condition or
circumstance, including the presence of Hazardous Substances, whether created by
the Company or a third party, at or relating to any such property or premises
specified in any of clauses (i) through (iii) above that did, does or may
reasonably be expected to give rise to any civil or criminal liability on the
part of the Company under an Environmental Law.

 

(c) The Company has delivered to Buyer complete copies of any written reports,
studies or assessments in the possession or custody of the Company or any
Sellers that relate to any Environmental Condition and Schedule 3.15 lists all
other reports, studies and assessments concerning the environment.

 

(d) Except as set forth on Schedule 3.15, or as otherwise would not be expected
to have a Material Adverse Effect, (i) the Company has obtained and is in
substantial compliance with all material Governmental Permits that are required
in the operation of the Business as currently operated or that relate to the
Real Property, (ii) all of such Governmental Permits are currently valid and in
full force, and (iii) the Company has timely filed such renewal applications as
may be required with respect to its Governmental Permits. No revocation,
cancellation or withdrawal of any Governmental Permit has been threatened.



11

 

 

3.16 Contracts.

 

(a) Schedule 3.16 lists all Contracts of the following types to which the
Company is a party or by which it is bound, except for Minor Contracts:

 

(i) Any contract with any present or former Seller, director, officer, employee,
partner or consultant of the Company or any Affiliate thereof;

 

(ii) Any contract for the future purchase of, or payment for, supplies or
products, or for the lease of any real or personal property or for the
performance of services by a third party that involves an amount in excess of
$10,000;

 

(iii) Any contract to sell or supply products or to perform services that
involves an amount in excess of $10,000;

 

(iv) Any contract to lease to or to operate for any other party any real or
personal property that involves an amount in excess of $10,000;

 

(v) Any notes, debentures, bonds, conditional sale agreements, equipment trust
agreements, letter of credit agreements, reimbursement agreements, loan
agreements or other Contracts for the borrowing or lending of money (including
loans to or from officers, directors, partners, Sellers or Affiliates of the
Company or any members of their immediate families), agreements or arrangements
for a line of credit or for a guarantee of, or other undertaking in connection
with, the indebtedness of any other Person;

 

(vi) Any Contracts under which any Encumbrances exist; and

 

(vii) Any other Contracts (other than Minor Contracts and those described in any
of (i) through (vi) above) not made in the ordinary course of business.

 

(b) The Contracts listed in Schedule 3.16 and the Minor Contracts excluded from
Schedule 3.16 based on the term or amount thereof are referred to herein as the
“Company Contracts.” Except as set forth on Schedule 3.16, the Company is not in
Default under any Company Contracts (including any Real Estate Leases and
Personal Property Leases) that would have a Material Adverse Effect. The Company
has not received any communication from, or given any communication to, any
other party indicating that the Company or such other party, as the case may be,
is in Default under any Company Contract. To the Knowledge of the Sellers, (i)
none of the other parties to any such Company Contract is in Default thereunder,
and (ii) each such Company Contract is enforceable against the other parties
thereto in accordance with the terms thereof.

 

3.17 Insurance. All policies or binders of insurance held by or on behalf of the
Company, specifying with respect to each policy the insurer, the amount of the
coverage, the type of insurance, the risks insured, the expiration date, the
policy number, and any pending claims thereunder have previously been delivered
to Buyer by the Company and Sellers. Except as set forth on Schedule 3.17, there
is no Default with respect to any such policy or binder, nor has there been any
failure to give any notice or present any claim under any such policy or binder
in a timely fashion or in the manner or detail required by the policy or binder.
The Company and Sellers have not received any notice of nonrenewal or
cancellation with respect to, or disallowance of any claim under, any such
policy or binder.



12

 

 

 

3.18 Intellectual Property.

 

(a) Intellectual Property. The Company [and the Sellers] have good and valid
title to and ownership of all Intellectual Property necessary for the Company’s
Business and operations (as now conducted and as proposed to be conducted). A
list of all Intellectual Property owned by the Company is set forth on Schedule
3.18. There are no outstanding options, licenses or agreements of any kind to
which the Company is a party or by which it is bound relating to any
Intellectual Property, whether owned by the Company, or another person, except
as disclosed on Schedule 3.18. The Business of the Company as formerly and
presently conducted did not and does not conflict with or infringe upon any
Intellectual Property right, owned or claimed by another.

 

(b) Contracts. Schedule 3.18 lists all Contracts relating to Intellectual
Property to which the Company is a party or by which the Company is bound,
except for any license implied by the sale of a product and perpetual, paid-up
licenses for commonly available software programs having a value of less than
$5,000 under which any Company is a licensee and lists the royalties paid or
received by the Company. There are no outstanding and no threatened disputes or
disagreements with respect to any such agreement.

 

(c) Know-How Necessary for the Business. The Intellectual Property included in
the Assets and the Equipment constitutes all of the Intellectual Property that
is necessary for the operation of the Business as it is currently conducted.
Except as described on Schedule 3.18, the Company is the owner of all right,
title and interest in and to each item of Intellectual Property, free and clear
of any Encumbrances, and have the right to use without payment to a third party
all of the Intellectual Property.

 

3.19 Employees. The Company is not (a) a party to, involved in or threatened by,
any labor dispute or unfair labor practice charge, or (b) currently negotiating
any collective bargaining agreement. The Company has not experienced during the
last three years any work stoppage. Sellers have delivered to Buyer a complete
and correct list of the names and salaries, bonus and other cash compensation of
all employees (including officers) of the Company. Schedule 3.19 lists the
directors and officers of the Company.

 

3.20 ERISA.

 

(a) Schedule 3.20 contains a complete list of all Benefit Plans sponsored or
maintained by the Company or under which the Company is obligated. Sellers have
delivered to Buyer (i) accurate and complete copies of all such Benefit Plan
documents and all other material documents relating thereto, including (if
applicable) all summary plan descriptions, summary annual reports and insurance
contracts, (ii) accurate and complete detailed summaries of all unwritten
Benefit Plans, (iii) accurate and complete copies of the most recent financial
statements and actuarial reports with respect to all such Benefit Plans for
which financial statements or actuarial reports are required or have been
prepared, and (iv) accurate and complete copies of all required annual reports
for all such Benefit Plans prepared within the last three years. Schedule 3.20
denotes which such benefit Plans provide benefits that are funded through an
insurance policy by placing the word “insured” next to such Benefit Plan.



13

 

 

(b) All such Benefit Plans conform (and at all times have conformed) in all
material respects to, and are being administered and operated (and have at all
times been administered and operated) in material compliance with, the
requirements of ERISA, the Code and all other applicable Laws. All returns,
reports and disclosure statements required to be made under ERISA and the Code
with respect to all such Benefit Plans have been timely filed or delivered.
There have not been any “prohibited transactions,” as such term is defined in
Section 4975 of the Code or Section 406 of ERISA involving any of the Benefit
Plans, that would subject and Seller or the Company to any material penalty or
tax imposed under the Code or ERISA.

 

(c) Except as is set forth in Schedule 3.20, any such Benefit Plan that is
intended to be qualified under Section 401(a) of the Code and exempt from tax
under Section 501(a) of the Code has been determined by the Internal Revenue
Service to be so qualified or an application for such determination is pending.
Any such determination that has been obtained remains in effect and has not been
revoked, and with respect to any application that is pending, the Company does
not have any reason to suspect that such application for determination will be
denied. Nothing has occurred since the date of any such determination that is
reasonably likely to affect adversely such qualification or exemption, or result
in the imposition of excise taxes on the Company or income taxes on unrelated
business income under the Code or ERISA with respect to any such Benefit Plan.

 

(d) The Company does not sponsor a defined benefit plan subject to Title IV of
ERISA, nor do they have a current or contingent obligation to contribute to any
multi-employer plan (as defined in Section 3(37) of ERISA). The Company does not
have any liability with respect to any employee benefit plan (as defined in
Section 3(3) of ERISA) other than with respect to such Benefit Plans.

 

(e) There are no pending or any threatened claims by or on behalf of any such
Benefit Plans, or by or on behalf of any individual participants or
beneficiaries of any such Benefit Plans, alleging any breach of fiduciary duty
on the part of the Company or any of their officers, directors or employees
under ERISA or any other applicable regulations, or claiming benefit payments
(other than those made in the ordinary operation of such plans), nor is there
any basis for such claim. The Benefit Plans are not the subject of any pending
any threatened investigation or audit by the Internal Revenue Service or the
Department of Labor.

 

(f) Except as is set forth in Schedule 3.20, the Company does not have any
Benefit Plans.

 

(g) With respect to any such Benefit Plan that is an employee welfare benefit
plan (within the meaning of Section 3(1) of ERISA) (a “Welfare Plan”) and except
as specified in Schedule 3.20, (i) each Welfare Plan for which contributions are
claimed by the Company as deductions under any provision of the Code complies
with all applicable requirements pertaining to such deduction, (ii) with respect
to any welfare benefit fund (within the meaning of Section 419 of the Code)
related to a Welfare Plan, there is no disqualified benefit (within the meaning
of Section 4976(b) of the Code) that would result in the imposition of a tax
under Section 4976(a) of the Code, (iii) any Benefit Plan that is a group health
plan (within the meaning of Section 4980B(g)(2) of the Code) complies, and in
each and every case has complied, with all of the applicable requirements of
Section 4980B of the Code, ERISA, Title XXII of the Public Health Service Act
and the Social Security Act, and (iv) all Welfare Plans may be amended or
terminated at any time on or the Closing Date. Except as specified in Schedule
3.20, no Benefit Plan provides any health, life or other welfare coverage to
employees of the Company beyond termination of their employment with the Company
by reason of retirement or otherwise, other than coverage as may be required
under Section 4980B of the Code or Part 6 of ERISA, or under the continuation of
coverage provisions of the laws of any state or locality.



14

 

 

3.21 Corporate Records. The minute books of the Company contain complete,
correct and current copies of its Charter Documents and bylaws and of all
minutes of meetings, resolutions and other proceedings of their Board of
Directors, shareholders, officers, managers and/or members, as applicable. The
record books of the Company are complete, correct and current.

 

3.22 Absence of Certain Changes. Except as contemplated by this Agreement, the
Company has conducted the Business in the ordinary course since inception. Since
the Financial Statement Date, except as set forth on Schedule 3.22, there has
not been:

 

(a) any change that has had or is reasonably likely to have a Material Adverse
Effect;

 

(b) any declaration or payment of any dividend or purchase or redemption of
shares;

 

(c) any increase in the compensation payable or to become payable to any
director, officer, employee or agent, except for increases for non-officer
employees made in the ordinary course of business, nor any other change in any
employment or consulting arrangement except in the ordinary course of business;

 

(d) any sale, assignment or transfer of Assets, or any additions to or
transactions involving any Assets, other than those made in the ordinary course
of business;

 

(e) other than in the ordinary course of business, any waiver or release of any
claim or right or cancellation of any debt held;

 

(f) any material decrease in the Company working capital;

 

(g) other than in the ordinary course of business, any incurrence of
indebtedness for borrowed money or issuance of any debt securities; or

 

(h) any payments to any Affiliate of the Company.

 

3.23 Customers. The Company has used reasonable business efforts to maintain,
and currently maintains, good working relationships with all of its customers
except where the failure to have such a relationship would not have a Material
Adverse Effect on the Business. Schedule 3.23 contains a list of the names of
customers of the Company. As of the date hereof, no more than two (2%) of such
customers have given the Company written notice terminating, canceling or
threatening to terminate or cancel any Contract or relationship with the Company
or its Affiliates.



15

 

 

3.24 Previous Sales; Warranties. The Company has not breached any express or
implied warranties in connection with the sale or distribution of goods or the
performance of services, except for breaches that, individually and in the
aggregate, are not material and are consistent with the past practices of the
Business.

 

3.25 Finder’s Fees. No Person has been retained by the Sellers that will be
entitled to any commission or finders or similar fee in connection with the
Transaction.

 

3.26 Accuracy of Information. No representation or warranty by the Company or
any Seller in any Transaction Document, and no information contained therein
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which such statements were made.

 

3.27 Additional Information. Schedule 3.27 accurately lists the following:

 

(a) the names and addresses of every bank or other financial institution in
which the Company maintains an account (whether checking, saving or otherwise),
or lock box or safe deposit box, and the account numbers and names of Persons
having signing authority or other access thereto; and

 

(b) all names under which the Company has conducted the Business or which it has
otherwise used at any time during the past five years.



 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers as follows:

 

4.1 Organizational Status. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Texas and is
qualified to do business in any jurisdiction where it is required to be so
qualified. The Charter Documents of Buyer that have been delivered to Sellers as
of the date hereof are effective under applicable Laws and are current, correct
and complete.

 

4.2 Authorization. Buyer has the requisite power and authority to own its assets
and to carry on its business. Buyer has the requisite power and authority to
execute and deliver the Transaction Documents to which it is a party and to
perform the Transactions performed or to be performed by it. Such execution,
delivery and performance by Buyer have been duly authorized by all necessary
corporate action. Each Transaction Document has been duly executed and delivered
by Buyer and constitutes a valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms.



16

 

 

4.3 Consents and Approvals. Except as set forth in Schedule 4.3 hereof, neither
the execution and delivery by Buyer of the Transaction Documents to which it is
a party, nor the performance of the Transactions performed or to be performed by
Buyer, require any filing, consent or approval, constitute a Default or cause
any payment obligation to arise under (a) any Law or Court Order to which Buyer
is subject, (b) the Charter Documents or bylaws of Buyer or (c) any Contract,
Governmental Permit or other document to which Buyer is a party or by which the
properties or other assets of Buyer may be subject.

 

4.4 No Proceedings. No suit, action or other proceeding is pending or, to
Buyer’s knowledge, threatened before any Governmental Authority seeking to
restrain Buyer or prohibit Buyer’s entry into this Agreement or prohibit the
Closing, or seeking damages against Buyer or its properties as a result of the
consummation of this Agreement.

 

4.5 Finder’s Fee. No Person has been retained by Buyer that will be entitled to
any commission or finder’s or similar fee in connection with the Transactions.

 

4.6 Accuracy of Information. To Buyer’s Knowledge, no representation or warranty
by Buyer in any Transaction Document, and no information contained therein or
otherwise delivered by or on behalf of Buyer to any other party in connection
with the Transactions contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances under which such
statements were made.

 

 

ARTICLE V

Covenants of Sellers and the Company

 

5.1 Conduct of the Business. Except as contemplated or otherwise consented to by
Buyer in writing, after the date of this Agreement, the Company shall carry on
the Business in the ordinary course. In furtherance of and in addition to such
restriction, (a) the Company shall not amend its Charter Documents or bylaws;
merge or consolidate with, or purchase substantially all of the assets of, or
otherwise acquire any business of, any corporation, partnership or other
business organization or business division thereof; split, combine or reclassify
its outstanding membership interests; enter into any Contract or otherwise incur
any Liability outside the ordinary course of business; discharge or satisfy any
Encumbrance or pay or satisfy any material Liability except pursuant to the
terms thereof; compromise, settle or otherwise adjust any material claim or
litigation; make any capital expenditure involving in any individual case more
than $10,000; incur any indebtedness for borrowed money or issue any debt
securities; declare or pay any dividend or other distribution on its capital
stock; materially decrease its working capital; increase the salaries or other
compensation payable to any employee, or take any action, or fail to take any
reasonable action within its control, as a result of which any of the changes or
events listed in Article 3.22 would be likely to occur, and (b) the Company
shall maintain and service the Assets consistent with past custom and practice
and preserve intact the current business organization of the Company.



17

 

 

5.2 Access to Information. From the date of this Agreement to the Closing, [and
at all times after the Closing], the Sellers shall cause the Company to give to
Buyer and its officers, employees, counsel, accountants and other
representatives access to and the right to inspect, during normal business
hours, all of the assets, records, contracts and other documents relating to the
Company as the Buyer, its managers, attorneys and advisers may reasonably
request so long as such access does not interfere with the normal business
operations of the Company. Buyer shall not use such information for purposes
other than in connection with the transactions contemplated by this Agreement
and shall otherwise hold such information in confidence until such time as such
information otherwise becomes publicly available and will sign such standard and
customary non-disclosure agreements as are reasonably requested by the Company.

 

5.3 No Solicitation. From and after the date hereof until the date of
termination of this Agreement without the prior written consent of Buyer, each
Seller and the Company will not, and will not authorize or permit any Seller
Representative to, directly or indirectly, solicit, initiate or encourage
(including by way of furnishing information) or take any other action to
facilitate knowingly any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to an Acquisition Proposal
from any Person, or engage in any discussion or negotiations relating thereto or
accept any Acquisition Proposal. The Company or any Seller that receives any
such inquiries, offers or proposals shall (a) notify Buyer orally and in writing
of any such inquiries, offers or proposals (including the terms and conditions
of any such proposal and the identity of the person making it), within 48 hours
of the receipt thereof, (b) keep Buyer informed of the status and details of any
such inquiry, offer or proposal, and (c) give Buyer five days' advance notice of
any agreement to be entered into with, or any information to be supplied to, any
Person making such inquiry, offer or proposal. As used herein, "Acquisition
Proposal" means a proposal or offer (other than pursuant to this Agreement) for
a tender or exchange offer, merger, consolidation or other business combination
involving any or any proposal to acquire in any manner a substantial equity
interest in, or all or substantially all of the Assets.

  

5.4 Existing Employment Agreements and Other Liabilities. Each Seller, effective
as of the Closing, hereby consents to the cancellation of any Contract that the
Sellers have with the Company, including any employment agreement, and also
releases and discharges the Company and the Buyer from any and all Liabilities
other than (a) those arising out of this Agreement or any other Transaction
Documents and (b) those related to wages or expenses due to the Sellers in the
ordinary course.

 

5.5 Expenses. Each party to this Agreement shall pay all of its legal,
accounting and other expenses incurred in connection with the Transactions.



 

5.6 Confidentiality.

 

(a) Each Seller recognizes and acknowledges that by reason of his/her
involvement with or employment in the Business [or Company], he/she has or may
have had access to Trade Secrets relating to the Business [or Company]. Each
Seller acknowledges that such Trade Secrets are a valuable and unique asset and
covenants that he/she will not disclose any such Trade Secrets to any Person for
any reason whatsoever, unless such information (a) is in the public domain
through no wrongful act of such Seller, (b) has been rightfully received from a
third party without restriction and without breach of this Agreement, or (c)
except as may be required by law.



18

 

 

(b) The terms of this Article 5.6 shall apply to each Seller, and to any other
Person controlled by any Seller, and any of their respective Affiliates that
it/he controls to the same extent as if they were parties hereto, and each such
Seller shall take whatever actions may be necessary to cause any such party or
Affiliate to adhere to the terms of this Article 5.6.

 

(c) In the event of any breach or threatened breach by any party of any
provision of Article 5.6, Buyer shall be entitled to injunctive or other
equitable relief, restraining such party from using or disclosing any Trade
Secrets in whole or in part, or from engaging in conduct that would constitute a
breach of the obligations of a party under Article 5.7. Such relief shall be in
addition to and not in lieu of any other remedies that may be available,
including an action for the recovery of Damages, all of which may be sought only
in accordance with the arbitration provisions of this Agreement.

 

5.7 Non-Compete.

 

(a) Unless the context or subject matter otherwise requires, the following terms
shall have the following meanings:

 

(i) “Restricted Business” means the business of the refurbishment of
strontium/rubidium82 and other generators, recycling strontium-82 and other
radioisotopes from generators, sales of any processed strontium-82 and other
radioisotopes, providing expertise in production of radioisotopes and
radioisotopes services.

 

(ii) “Restricted Period” means from the date of this Agreement until one (1)
year years from the later of (a) the Closing and (b) Jason’s termination and/or
resignation as an officer, director, employee and/or member of the Company.

 

(b) Undertakings. Each Seller hereby undertakes to Buyer that he will not,
either alone or jointly with others, whether as principal, agent, manager,
equity holder or in any other capacity, directly or indirectly through any other
entity or person, for its own benefit or that of others:

 

(i) At any time during the Restricted Period engage in or carry on any
Restricted Business in competition with Buyer;

 

(ii) At any time during the Restricted Period knowingly assist any competitor of
the Buyer to a material extent with the primary purpose of carrying on or
developing any Restricted Business; and

 

(iii) At any time during the Restricted Period provide any financial assistance
to any person for the primary purpose of assisting such person to carry on or
develop a Restricted Business in competition with Buyer.

 

Each of the covenants contained in this Article 5.7 is entirely separate and
severable and enforceable accordingly. The Sellers hereby agree that each of
such covenants is fair and reasonable in all circumstances. In the event that
any such restriction shall be found to be void and/or ineffective, but would be
valid and effective if some part thereof were deleted or the duration or area of
application reduced, such restriction shall apply with such modification, as may
be necessary to make it valid and effective.



19

 

 

Notwithstanding the foregoing, nothing set forth in this Article 5.7 shall
prohibit or in any way limit or restrict either Seller from participating in or
funding any activity or business in which he participates as [an owner],
director, officer, Seller or employee as of the date of this Agreement.

 

Notwithstanding the foregoing, nothing set forth in this Article 5.7 shall
prohibit Sellers from owning not more than one percent (1%) in the aggregate of
any class of membership interests, equity or shares of any corporation other
than Buyer, if such stock is publicly traded and listed on any national or
regional stock exchange or on the NASDAQ national market.

 

Notwithstanding the foregoing, in the event this Agreement is terminated in
accordance with Article 11.2, this Article 5.7 shall not apply and is therefore
null and void.

 

5.8 Membership Purchase, Jason Employment Agreement, Employee Agreement and
Other Agreements. Sellers shall deliver at the Closing, the (i) certificates
referenced in 9.3, (ii) Agreement, (iii) the employment agreement, a copy of
which is attached hereto as Exhibit A, by and between Positron Pharmaceutical
Company and Jason, effective as of the Closing Date, which has been executed by
Jason, (iv) employment agreements, a copy of which is attached hereto as Exhibit
B by and between Buyer and the existing employees of the Company effective as of
the Closing Date, which has been executed by the current employees; and (v)
other documents required in accordance with Section 2.4 and other applicable
sections of this Agreement, which have been executed by Sellers and authorized
officers of the Company.

 

5.9 Los Alamos National Bank Obligations.

 

(a) Prior to and following the Closing, Buyer shall use its best efforts to
obtain evidence the release of the guarantee obligations owed by Jason Kitten
and Suzanne Kitten (collectively, the “Guarantors”) of the Company’s
indebtedness to Los Alamos National Bank (the “Bank”) and that the Buyer, if
necessary, will use its best efforts to provide replacement collateral to the
Bank to obtain such release.

 

(b) Following the Closing, the Buyer will assume the obligations owed by the
Company to the Bank.

 

(c) Following the Closing, the Buyer agrees to indemnify and hold the Guarantors
harmless from any and all loss, cost, damage or expense, including, without
limitation, attorneys’ fees, incurred by the Guarantors solely arising from
their guarantee of the Company’s obligations to the Bank.



20

 



 

 

ARTICLE VI

COVENANTS OF BUYER

 

6.1 Membership Purchase, Jason Employment Agreement, Employee Agreement and
Other Agreements. Buyer shall deliver at the Closing, the (i) certificates
referenced in 8.3, (ii) Agreement, (iii) the employment agreement, a copy of
which is attached hereto as Exhibit A, by and between the Positron
Pharmaceutical Company and Jason, effective as of the Closing Date, which has
been executed by Buyer, (iv) employment agreements, a copy of which is attached
hereto as Exhibit B by and between Buyer and existing employees of the Company,
effective as of the Closing Date, which has been executed by Buyer and (v) other
documents required in accordance with Section 2.4 and other applicable sections
of this Agreement, which have been executed by an authorized officer of the
Buyer.

 

 

ARTICLE VII

Mutual Covenants

 

7.1 Fulfillment of Closing Conditions. At and prior to the Closing, the parties
shall use commercially reasonable efforts to fulfill the conditions specified in
Article VIII and Article IX, Section 2.4 and other applicable sections of this
Agreement,. In connection with the foregoing, each such party will (a) refrain
from any actions that would cause any of its representations and warranties to
be inaccurate in any material respect as of the Closing, (b) execute and deliver
the applicable agreements and other documents referred to in Articles VIII and
IX (or elsewhere in this Agreement), (c) comply in all material respects with
all applicable Laws in connection with its execution, delivery and performance
of this Agreement and the Transactions, (d) use commercially reasonable efforts
to obtain in a timely manner all necessary waivers, consents and approvals
required under any Laws, Contracts or otherwise, and (e) use commercially
reasonable efforts to take, or cause to be taken, all other actions and to do,
or cause to be done, all other things reasonably necessary, proper or advisable
to consummate and make effective as promptly as practicable the Transactions.

 

7.2 Disclosure of Certain Matters. Each Seller will give to Buyer and Buyer will
give to each of the Sellers prompt notice of any event or development that
occurs that (a) had it existed or been known on the date hereof would have been
required to be disclosed by such party under this Agreement, (b) would cause any
of the representations and warranties of such party contained herein to be
inaccurate or otherwise misleading, except as contemplated by the terms hereof,
or (c) gives any such party any reason to believe that any of the conditions set
forth in Articles VIII and IX will not be satisfied prior to the Termination
Date (defined below).

 

7.3 Public Announcements. Sellers and Buyer shall consult with each other before
issuing any press release or making any public statement with respect to this
Agreement and the Transactions and, except as may be required by applicable
federal or state securities laws, none of such Parties nor any other parties
shall issue any such press release or make any such public statement without the
consent of each of the other parties hereto.

 

7.4 Confidentiality. If the Transactions are not consummated, each party shall
treat all information obtained in its investigation of any other party or any
Affiliate thereof, and not otherwise known to them or already in the public
domain, as confidential and shall not use or otherwise disclose such information
to any third party and shall return to such other party or Affiliate all copies
made by it or its representatives of Confidential Information provided by such
other party or Affiliate.

 

21

 



 

 

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS

 

 

The obligations of the Sellers to consummate the Transactions are subject to the
satisfaction prior thereto, of each of the following conditions:

 

8.1 Representations and Warranties. The representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
on the date hereof and (except to the extent such representations and warranties
are expressly limited to an earlier date) shall also be true and correct on and
as of the Closing Date with the same force and effect as if made on and as of
the Closing Date.

 

8.2 Agreements, Conditions and Covenants. Buyer shall have performed or complied
with all agreements, conditions and covenants required by this Agreement to be
performed or complied with by it on or before the Closing.

 

8.3 Certificates. Sellers shall have received a certificate executed by an
executive officer of Buyer, dated the Closing Date, to the effect that the
conditions specified in Articles 8.1 and 8.2 have been satisfied, and shall have
received any other certificates reasonably requested by Sellers’s counsel.

 

8.4 Legality. No Law or Court Order shall have been enacted, entered,
promulgated or enforced by any court or governmental authority that is in effect
and has the effect of making the purchase and sale of the Assets illegal or
otherwise prohibiting the consummation of such purchase and sale.

 

8.5 Appointment of Member to Buyer’s Advisory Board. At the Closing, Buyer shall
appoint Jason Kitten to serve as member of the board of directors of Buyer.
(“Buyer Board Member”). Buyer Board Member shall serve for an initial period of
two (3) years, unless removed or resigned pursuant to the Buyer’s By-laws, and
shall be re-elected year to year after the initial period.

 

8.6 Other Items.

 

(a)                 Complete and satisfactory due diligence review of the Buyer
by the Sellers;

 

(b)                 Approval of the Transaction by the Board of Directors of the
Buyer;

 

(c)                 Assumption of the Assumed Liabilities described in Section
2.2;

 

22

 



 

(d)                 There shall have been no material adverse changes in the
Buyer, financial or otherwise;

 

(e)                 Any necessary third-party consents shall be obtained prior
to Closing, including but not limited to consents necessary from the Buyer’s
lenders, creditors; vendors, and lessors.

 

 

ARTICLE IX

Conditions Precedent to Obligations of Buyer

 

All obligations of Buyer to consummate the Transactions are subject to the
satisfaction (or waiver) prior thereto of each of the following conditions:

 

9.1 Representations and Warranties. The representations and warranties of
Sellers contained in this Agreement shall be true and correct in all material
respects on the date hereof and (except to the extent such representations and
warranties are expressly limited to an earlier date) shall also be true and
correct on and as of the Closing Date, with the same force and effect as if made
on and as of the Closing Date.

 

9.2 Agreements, Conditions and Covenants. Sellers shall have performed or
complied in all material respects with all agreements, conditions and covenants
required by this Agreement to be performed or complied with by them on or before
the Closing.

 

9.3 Certificates. Buyer shall have received a certificate executed by an
executive officer of the Company and each Sellers, dated the Closing Date, to
the effect that the conditions specified in Articles 9.1 and 9.2 have been
satisfied, and shall have received any other certificates reasonably requested
by Buyer’s counsel.

 

9.4 Legality. No Law or Court Order shall have been enacted, entered,
promulgated or enforced by any court or governmental authority that is in effect
and (a) has the effect of making the purchase and sale of the Assets illegal or
otherwise prohibiting the consummation of such purchase and sale or (b) has a
reasonable likelihood of causing a Material Adverse Effect.

 

9.5 Exhibits. The parties hereto expressly agree that, in the event that all of
the exhibits to this Agreement have not been finalized at the time that this
Agreement is executed, Buyer and Sellers shall use their best efforts to
negotiate in good faith the terms and conditions of such exhibits and shall
endeavor in good faith to provide any such exhibits as soon as possible.

 

9.6 Other Items.

 

(a)                 Complete and satisfactory due diligence review of the
Company by the Buyers;

 

(b)                 Approval of the Transaction by the Company’s Board of
Directors and Managers;

 

(c)                 The delivery by the Company of financial statements, in GAAP
format for the year ended December 31, 2010, and any subsequent interim periods
thereafter;

 

23

 



(d)                 Except as set forth in the Transaction Documents, there
shall be no Membership Interest Equivalents outstanding as of immediately prior
to the Closing except those set forth within the Transaction Documents. For
purposes of the foregoing, “Membership Interest Equivalents” shall mean any
subscriptions, warrants, options or other rights or commitments of any character
to subscribe for or purchase from the Company, or obligating the Company to
issue, any shares of any class of the capital stock of the Company or any
securities convertible into or exchangeable for such shares; and

 

(e)                 Any necessary third-party consents shall be obtained prior
to Closing, including but not limited to consents necessary from the Buyer’s
lenders, creditors; vendors, and lessors.

 

 

ARTICLE X

INDEMNIFICATION

 

10.1 By Sellers. From and after the Closing Date, the Sellers, jointly and
severally, shall indemnify and hold harmless Buyer and its successors and
assigns, and their respective officers, directors, employees, Sellers, agents,
Affiliates and any Person who controls any of such Persons within the meaning of
the Securities Act or the Exchange Act (each, a “Buyer Indemnified Party”) from
and against any liabilities, claims, demands, judgments, losses, costs, damages
or expenses whatsoever (including reasonable attorneys’, consultants’ and other
professional fees and reasonable disbursements of every kind, nature and
description incurred by such Indemnified Party in connection therewith)
(collectively, “Damages”) that such Buyer Indemnified Party may sustain, suffer
or incur and that result from, arise out of or relate to (a) any breach of any
of the respective representations, warranties, covenants or agreements of any
Seller contained in this Agreement or in the Closing Certificates, (b) any
Liability of any Seller involving Taxes due and payable by, or imposed on the
Company with respect to any Seller for any and all taxable periods ending on or
prior to the Closing (whether or not such Taxes have been due and payable), and
(c) any Liability of the Company, the Business, Sellers for any and all periods
ending on or prior to the Closing except as disclosed in this Agreement, the
Financial Statements or other Schedule hereto (collectively, “Buyer
Indemnifiable Damages”).

 

10.2 By Buyer. From and after the Closing Date, Buyer shall, or in connection
with Section 10.2 (c) shall cause the Company to indemnify and hold harmless
each Seller and its/his respective heirs, legal representatives, successors and
assigns, and (if any) their respective officers, directors, employees, agents,
Affiliates and any person who controls such Persons with the meaning of the
Exchange Act (each a “Sellers Indemnified Party”) from and against any Damages
that such Sellers Indemnified Party may sustain, suffer or incur and that result
from, arise out of or relate to: (a) any breach of any of the respective
representations, warranties, covenants or agreements of Buyer contained in this
Agreement; (b) the nonfulfillment of any covenant, undertaking, agreement or
other obligation of Buyer under this Agreement and (c) Sellers’ capacities as
directors and officers of the Company in respect to any acts or omissions
occurring at or prior to the Closing Date, to the fullest extent allowed by
applicable law.



24

 

 

10.3 Procedure for Claims.

 

(a) Any Person that desires to seek indemnification under any part of this
Article X (each, an “Indemnified Party”) shall give notice (a “Claim Notice”) to
each party responsible or alleged to be responsible for indemnification
hereunder (an “Indemnitor”) prior to any applicable Expiration Date specified
below. Such notice shall explain with specificity the nature of the claim, the
specific Article and section of this Agreement to which the claim relates and
the parties known to be involved, and shall specify the amount of the estimated
damages relating thereto. If the matter to which a claim relates shall not have
been resolved as of the date of the Claim Notice, the Indemnified Party shall
estimate the amount of the claim in the Claim Notice, but shall also specify
therein that the claim has not yet been liquidated (an “Unliquidated Claim”). If
an Indemnified Party gives a Claim Notice for an Unliquidated Claim, the
Indemnified Party shall also give a second Claim Notice (the “Liquidated Claim
Notice”) within 60 days after the matter giving rise to the claim becomes
finally resolved, and the Second Claim Notice shall specify the amount of the
claim. Each Indemnitor to which a Claim Notice is given shall respond to any
Indemnified Party that has given a Claim Notice (a “Claim Response”) within 60
days (the “Response Period”) after the later of (i) the date that the Claim
Notice is given or (ii) if a Claim Notice is first given with respect to an
Unliquidated Claim, the date on which the Liquidated Claim Notice is given. Any
Claim Notice or Claim Response shall be given in accordance with the notice
requirements hereunder, and any Claim Response shall specify whether or not the
Indemnitor giving the Claim Response disputes the claim described in the Claim
Notice. If any Indemnitor fails to give a Claim Response within the Response
Period, such Indemnitor shall be deemed not to dispute the claim described in
the related Claim Notice. If any Indemnitor elects not to dispute a claim
described in a Claim Notice, whether by failing to give a timely Claim Response
or otherwise, then the amount of such claim shall be conclusively deemed to be
an obligation of such Indemnitor. For the purposes of the immediately preceding
sentence, an Indemnitor's failure to give a timely Claim Response shall not be
deemed an election not to dispute a Claim Notice unless the Indemnified Party
shall have given a second Claim Notice after expiration of the Response Period
and, another 20 days after the date on which the Indemnified Party shall have
given such second Claim Notice shall have expired without the Indemnitor's
having given a Claim Response within such period.

 

(b) If any Indemnitor shall be obligated to indemnify an Indemnified Party
hereunder, such Indemnitor shall pay to such Indemnified Party within 30 days
after the last day of the Response Period the amount to which such Indemnified
Party shall be entitled. In the event of a dispute as to the amount or manner of
indemnification under this Article X, the Indemnified Party may pursue whatever
legal remedies may be available for recovery of the Damages claimed from any
Indemnitor in accordance with the arbitration provisions of this Agreement. If
any Indemnitor fails to pay all or part of any indemnification obligation when
due, then such Indemnitor Party shall also be obligated to pay to the applicable
Indemnified Party interest on the unpaid amount for each day during which the
obligation remains unpaid at an annual rate equal to the Prime Rate. The Prime
Rate in effect on the first business day of each calendar quarter shall apply to
the amount of the unpaid obligation during such calendar quarter.

 

10.4 Claims Period. Any claim for indemnification under this Article X shall be
made by giving a Claim Notice under Article 10.3 on or before the second
anniversary of the Closing (the "Expiration Date"). So long as an Indemnified
Party gives a Claim Notice for an Unliquidated Claim on or before the Expiration
Date, such Indemnified Party shall be entitled to pursue its rights of
indemnification regardless of the date on which such Indemnified Party gives the
related Liquidated Claim Notice.

 

25

 



 

10.5 Third Party Claims.

 

(a) If any third party shall notify any Indemnified Party with respect to any
actions, suits or other administrative or judicial proceedings (each, an
"Action") which may give rise to a claim for indemnification against any
Indemnifying Party under this Article X, then the Indemnified Party shall
promptly (and in any event within five Business Days' after receiving notice of
the Action) notify each Indemnifying Party thereof in writing.

 

(b) Any Indemnifying Party will have the right to assume and thereafter conduct
the defense of the Action with counsel of his or its choice reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Action without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld) unless the judgment or
proposed settlement involves only the payment of money damages and does not
impose an injunction or other equitable relief upon the Indemnified Party.

 

(c) Unless and until an Indemnifying Party assumes the defense of the Action,
the Indemnified Party may defend against the Action in any manner he or it
reasonably may deem appropriate.

 

(d) In no event will the Indemnified Party consent to the entry of any judgment
or enter into any settlement with respect to any Action without the prior
written consent of each of the Indemnifying Parties (which consent shall not be
unreasonably withheld).

 

10.6 Reduction for Insurance. The amount which an Indemnifying Party is required
to pay to, for, or on behalf of any Indemnified Party pursuant to this Article X
shall be reduced (including, without limitation, retroactively) by any insurance
proceeds actually recovered by or on behalf of the Indemnified Party that
reduces the related indemnifiable loss (the "Indemnifiable Loss"). An amount
required to be paid, as so reduced, is hereinafter sometimes referred to as an
"Indemnity Payment." If an Indemnified Party shall have received, or if an
Indemnifying Party shall have paid on its behalf, an Indemnity Payment in
respect of an Indemnifiable Loss and shall subsequently receive, directly or
indirectly, insurance proceeds in respect of such Indemnifiable Loss, then such
Indemnified Party shall promptly pay to the Indemnifying Party the amount of
such insurance proceeds, or, if less, the amount of the Indemnity Payment. The
parties hereto agree that the foregoing shall not affect the subrogation rights
of any insurance company making payments hereunder.

 

10.7 Exclusive Remedy; Limitation of Liability. Buyer acknowledges and agrees
that its sole and exclusive remedy with respect to any and all claims relating
to the subject matter of this Agreement shall be pursuant to the indemnification
provisions set forth in this Article 10. No Seller shall have any liability to
Buyer or any Buyer indemnified person for any claim arising out of the
negotiation, execution or delivery of this Agreement, or the transactions
provided for herein, whether for defense, indemnification or otherwise, except
as provided for in this Article 10. In furtherance of the foregoing, Buyer
hereby waives, to the fullest extent permitted under applicable law, any and all
rights, claims and causes of action it or the Company may have against Sellers
arising under or based upon any Law or Environmental Law, or otherwise except to
the extent specifically provided in this Article 10. Notwithstanding the
foregoing, nothing in this Agreement shall limit the rights of and remedies
available to Buyer in the event of fraud or intentional misconduct on the part
of the Company or any Seller.



26

 

 

ARTICLE XI

Termination

 

11.1 Termination Upon Default. In the event that this Agreement is terminated
prior to the Closing Date, the Parties agree that all surviving obligations,
other than those set forth in Article 5 and Sections 7.3, 7.4, Article 10, and
this Section 11.2, shall be terminated, the transactions herein shall be
rescinded and the Buyer and Company shall form a joint venture for the purpose
of sharing any and all intellectual property relating to research, development,
design, and manufacturing related to the Business. The Company shall keep all
portions of the Advance Consideration paid through the effective date of
termination; provided however, the Buyer shall have no further obligation to pay
any advances to the Sellers or the Company.

 

11.2 Grounds for Termination. This Agreement may be terminated at any time
before the Closing:

 

(a) By mutual written consent of Sellers and Buyer;

 

(b) By Sellers or Buyer: if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued a Court
Order (which Court Order the parties shall use commercially reasonable efforts
to lift) that permanently restrains, enjoins or otherwise prohibits the
Transactions, and such Court Order shall have become final and nonappeallable;

 

(c) By Buyer: if any Seller [or the Company] shall have breached, or failed to
comply with, any of its or his obligations under this Agreement or any
representation or warranty made by any Seller, [the Company] shall have been
incorrect when made, and such breach, failure or misrepresentation is not cured
within 20 days after notice thereof; or

 

(d) By unanimous agreement of Sellers: if Buyer shall have breached, or failed
to comply with in any material respect, any of its obligations under this
Agreement or any representation or warranty made by it shall have been incorrect
when made, and such breach, failure or misrepresentation is not cured within 20
days after notice thereof.

 

 

ARTICLE XII

GENERAL MATTERS

 

12.1 Venue, Jurisdiction. The Parties hereby waive all rights to a trial by
jury. Any controversy or claim arising out of, or relating to, this Agreement,
or its breach, shall be resolved exclusively by the state or federal courts
located in Houston, Texas

 

12.2 Contents of Agreement. This Agreement, together with all Exhibits,
Agreements and Schedules hereto, and the other Transaction Documents, sets forth
the entire understanding of the parties with respect to the Transactions and
supersedes all prior agreements or understandings among the parties regarding
those matters.

 

27

 



12.3 Amendment, Parties in Interest, Assignment. This Agreement may be amended,
modified or supplemented only by a written instrument duly executed by all of
the parties hereto. If any provision of this Agreement shall for any reason be
held to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provision hereof, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs, legal
representatives, successors and permitted assigns of the parties. Nothing in
this Agreement shall confer any rights upon any Person other than Sellers and
Buyer and their respective heirs, legal representatives, successors and
permitted assigns. No party hereto shall assign this Agreement or any right,
benefit or obligation hereunder.

 

12.4 Further Assurances. At and after the Closing, Sellers and Buyer shall
execute and deliver any and all documents and take any and all other actions
that may be deemed reasonably necessary by their respective counsel to complete
the Transactions.

 

12.5 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, and the part the whole, (b) references to any gender include both
genders, (c) "or" has the inclusive meaning frequently identified with the
phrase "and/or," (d) "including" has the inclusive meaning frequently identified
with the phrase "but not limited to," and (e) references to "hereunder" or
"herein" relate to this Agreement. The Article and other headings contained in
this Agreement are for reference purposes only and shall not control or affect
the construction of this Agreement or the interpretation thereof in any
respective. Article, Section, subsection, Schedule and Exhibit references are to
this Agreement unless otherwise specified. Each accounting term used herein that
is not specifically defined herein shall have the meaning given to it under
GAAP. Any reference to a party's being satisfied with any particular item or to
a party's determination of a particular item presumes that such standard will
not be achieved unless such party shall be satisfied or shall have made such
determination in its sole or complete discretion.

 

12.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be binding as of the date first written above, and all of
which shall constitute one and the same instrument. Each such copy shall be
deemed an original.

 

12.7 Waiver. No failure of any party hereto to require, and no delay by any such
party in requiring the other to comply with any provision of this Agreement
shall constitute a waiver of the right to require such compliance. No failure of
any party hereto to exercise, and no delay by such party in exercising any right
or remedy under this Agreement shall constitute a waiver of such right or
remedy. No waiver by any party of any right or remedy under this Agreement shall
be effective unless made in writing. Any waiver by any party of any right or
remedy under this Agreement shall be limited to such specific instance and shall
not constitute a waiver of such right or remedy in the future.

 

28

 



12.8 Remedies. The indemnification rights under Article X are independent of and
in addition to such rights and remedies as the parties may have at law or in
equity or otherwise (subject to Article XII hereof) for any misrepresentation,
breach of warranty or failure to fulfill any agreement or covenant hereunder on
the part of any party hereto, including the right to seek specific performance,
rescission or restitution, none of which rights or remedies shall be affected or
diminished by Article X. Buyer acknowledges that Section 10 shall be the
exclusive remedy of the Buyer for any breach of the representations and
warranties in Section 3 above with respect to such individuals, except for any
willful misrepresentation, willful breach of warranty or willful failure to
fulfill any agreement or covenant

 

12.9 Notices. All notices that are required or permitted hereunder shall be in
writing and shall be sufficient if personally delivered or sent by mail, Federal
Express or other delivery service that confirms receipt of delivery. Any notices
shall be deemed given upon the earlier of the date when received, or the third
day after the date when sent by registered or certified mail, or the day after
the date when sent by Express carrier to the address set forth below, unless
such address is changed by written notice to the other party hereto:

 

If to the Sellers:

 

Jason Kitten

4610 87 ST.

Lubbock, Texas 79824

 

If to the Company:

 

Manhattan Isotope Technology LLC

2301 C 122nd Street

Lubbock, Texas 79423

 

If to the Buyer:

 

Positron Corporation

530 Oakmont Lane

Westmont, Illinois 60559

 

 

with a required copy to:

 

Tarter, Krinsky & Drogin, LLP

1350 Broadway, 11th Floor

New York, New York 10018

 

12.10. Governing Law

 

This Agreement shall be construed and interpreted in accordance with the laws of
the State of Texas without regard to its provisions concerning conflict of laws.

 

29

 



 

  

 

(The remainder of this page intentionally left blank.)

 

 

 

 

 

 

 

 

 

30

 

 

 

 

IN WITNESS WHEREOF, this MEMBERSHIP INTEREST PURCHASE AGREEMENT has been
executed by the parties hereto as of the day and year first written above.

 

 

 

POSITRON CORPORATION

 

 

_____________________

Patrick G. Rooney

Chairman & CEO

 

 

MANHATTAN ISOTOPE TECHNOLOGY LLC

 

 

_____________________

Jason Kitten
Chairman & CEO

 

 

_____________________

Jason Kitten

 

 

____________________

Suzanne Kitten

 

 

31

 



 

SCHEDULE 2.2

 

 

None.

 

 

 

32

 

 

 

SCHEDULE 2.3

 

 

 

Name

 

Portion of Purchase Price

    Jason Kitten   Suzanne Kitten  

 

33

 



 

SCHEDULE 3.3

 



34

 



 

SCHEDULE 3.7

 



35

 

 

SCHEDULE 3.8

 

36

 



SCHEDULE 3.9

 

37

 



SCHEDULE 3.10



38

 

 

SCHEDULE 3.11



39

 

 

SCHEDULE 3.13



40

 

 

SCHEDULE 3.14



41

 

 

SCHEDULE 3.15



42

 

 

SCHEDULE 3.16



43

 

 

 SCHEDULE 3.17

44

 



SCHEDULE 3.18

45

 



SCHEDULE 3.19

46

 



SCHEDULE 3.20

47

 



SCHEDULE 3.22

48

 



SCHEDULE 3.23

49

 



SCHEDULE 3.27

50

 



SCHEDULE 4.3

51

